DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 20180038077) (hereinafter Nomura) in view of Okuyama et al. (US 20150303423) (hereinafter Okuyama), further in view of Laaksonen et al. (US 20190143819) (hereinafter Laaksonen).
Regarding claim 1, Nomura teaches An electric construction machine comprising: 
an automotive lower traveling structure (see Nomura paragraph 23 and figure 1 regarding excavator with lower track structure); and 
an upper revolving structure mounted on the lower traveling structure to be capable of revolving thereto (see Nomura paragraph 23 and figure 1 regarding excavator with upper swing structure), 
the upper revolving structure including a revolving frame as a base, a counterweight disposed on a rear side of the revolving frame (see Nomura paragraph 27 and figure 1 regarding counterweight at rear of upper swing structure),
However, Nomura does not explicitly teach the position of electric power source as needed for the limitations of claim 1. 
Okuyama, in a similar field of endeavor, teaches an electric power source that is positioned on a front side of the counterweight to be mounted on the revolving frame (see Okuyama figure 1 and paragraph 35 regarding counterweight at rear of work vehicle and paragraph 43 regarding battery positioned on the front side of it. Okuyama paragraph 34 notes that this arrangement may apply to an excavator as that of Nomura).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Nomura to include the teaching of Okuyama by incorporating the arrangement of battery to counterweight into the excavator of Nomura. One of ordinary skill would recognize that this sort of arrangement is a matter of design choice for excavators.

However, the combination of Nomura and Okuyama does not explicitly teach a cable insertion to external source as needed for the limitations of claim 1. 
Laaksonen, in a similar field of endeavor, teaches [the electric power source] is power-fed from an external electric current source (see Laaksonen paragraph 36 and figure 3 regarding battery element of work machine power fed from external electric source), characterized in that:
the counterweight is provided with a cable insertion hole formed therein for insertion of a power feeding cable for connection between the external electric current source and the electric power source (see Laaksonen paragraph 36 and figure 3 regarding battery element of work machine power fed from external electric source where the connection is at the rear of the machine. In combination with Nomura and Okuyama, this would mean that the cable insertion would be at the counterweight portion of the machine. Laaksonen paragraph 6 notes that this arrangement may apply to an excavator as that of Nomura).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nomura and Okuyama to include the teaching of Laaksonen by incorporating the connection of battery to external source into the excavator of the combination. One of ordinary skill would recognize that this sort of arrangement is a matter of design choice for excavators.
One would be motivated to combine these teachings in order to provide teachings related to excavator design (see Laaksonen paragraph 6). 
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 20180038077) (hereinafter Nomura) in view of Okuyama et al. (US 20150303423) (hereinafter Okuyama), further in view of Laaksonen et al. (US 20190143819) (hereinafter Laaksonen), and further in view of Daoud (US 6346004) (hereinafter Daoud).
Regarding claim 2, the combination of Nomura, Okuyama, and Laaksonen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Nomura, Okuyama, and Laaksonen does not explicitly teach the type of hole as needed for the limitations of claim 2. 
Daoud, in a similar field of endeavor, teaches wherein the cable insertion hole is disposed to be communicated between a top surface of the counterweight and a front surface of the counterweight (see Daoud figure 2B and column 3 lines 33-40 regarding inserting a wire on a top surface into a hole communicated with the side surface so that the wire exits on the side- in combination with Laaksonen, this represents a possible alternative design configuration of the insertion of the power cable so that the power cable is inserted on the top surface of the counterweight portion, and exits on the front surface to reach the electric power source).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nomura, Okuyama, and Laaksonen to include the teaching of Daoud by arranging the insertion of the power cable so that the power cable is inserted on the top surface of the counterweight portion, and exits on the front surface to reach the electric power source. One of ordinary skill would recognize that while 
One would be motivated to combine these teachings in order to provide methods relating to the routing of electric cables in the design of a solid structure (see Daoud figure 2B and column 3 lines 33-40), analogous to a counterweight of an excavator where a cable is inserted.
Regarding claim 5, the combination of Nomura, Okuyama, and Laaksonen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Nomura, Okuyama, and Laaksonen teaches wherein the revolving frame is provided with an operator's room therein (see Nomura paragraph 27 and figure 1 regarding counterweight at rear of upper swing structure), 
the counterweight has a rear surface on which an inspection opening for inspecting the electric power source and an opening/closing cover for opening/closing the inspection opening are disposed (see Okuyama figure 5 and paragraph 55 regarding rear counter weight cover 23 that is removable in order to inspect the battery, therefore being an opening and closing cover).
However, the combination of Nomura, Okuyama, and Laaksonen does not explicitly teach the type of hole as needed for the limitations of claim 5. 
Daoud, in a similar field of endeavor, teaches the cable insertion hole is disposed behind the operator's room and in a position of deviating from the opening/closing cover (see Daoud figure 2B and column 3 lines 33-40 regarding inserting a wire on a top surface into a hole communicated with the side surface so that the wire exits on the side- in combination with Laaksonen, this represents a possible alternative design configuration of the insertion of the power cable behind the operator room so that the power cable is inserted on the top surface of the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nomura, Okuyama, and Laaksonen to include the teaching of Daoud by arranging the insertion of the power cable behind the operator room so that the power cable is inserted on the top surface of the counterweight portion, and exits on the front surface, and in combination with Okuyama, which has a cover over the counterweight portion, an entrance of the hole would not be on the removable counterweight cover that only covers the rear, and therefore deviating from the opening and closing of it. One of ordinary skill would recognize that while Daoud is directed to communication cables, this overall teaching is a matter of design choice with regard to different methods of cable management for electric cables.
One would be motivated to combine these teachings in order to provide methods relating to the routing of electric cables in the design of a solid structure (see Daoud figure 2B and column 3 lines 33-40), analogous to a counterweight of an excavator where a cable is inserted.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 20180038077) (hereinafter Nomura) in view of Okuyama et al. (US 20150303423) (hereinafter Okuyama), further in view of Laaksonen et al. (US 20190143819) (hereinafter Laaksonen), further in view of Daoud (US 6346004) (hereinafter Daoud), and further in view of Shimizu (US 20110073362) (hereinafter Shimizu).
Regarding claim 3, the combination of Nomura, Okuyama, Laaksonen, and Daoud teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
However, the combination of Nomura, Okuyama, Laaksonen, and Daoud does not explicitly teach the type of hole as needed for the limitations of claim 3. 
Shimizu, in a similar field of endeavor, teaches wherein the cable insertion hole is formed such that an opening area of a lower opening end thereof opened to the front surface of the counterweight is larger than that of an upper opening end thereof opened to the top surface of the counterweight (see Shimizu paragraph 55 and figure 1 regarding lower internal surface opening gradually larger than upper external opening- this may be applied to the combination of Okuyama and Daoud so that the front side opening is gradually larger than the top opening).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Nomura, Okuyama, Laaksonen, and Daoud to include the teaching of Shimizu by arranging the hole so that the front side opening is gradually larger than the top opening. One of ordinary skill would recognize that applications of holes that cables are routed through in a solar cell field are still analogous to other applications of holes that cables are routed through in a construction field.
One would be motivated to combine these teachings in order to prevent wire bending in the internal structure of a hole (see Shimizu paragraph 55).
Regarding claim 4, the combination of Nomura, Okuyama, Laaksonen, Daoud, and Shimizu teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
wherein the cable insertion hole is formed such that an opening area thereof is gradually enlarged from the upper opening end toward the lower opening end (see Shimizu paragraph 55 and figure 1 regarding lower internal surface opening gradually larger than upper external opening- this may be applied to the combination of Okuyama and Daoud so that the front side opening is gradually larger than the top opening).  
One would be motivated to combine these teachings in order to prevent wire bending in the internal structure of a hole (see Shimizu paragraph 55).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 20180038077) (hereinafter Nomura) in view of Okuyama et al. (US 20150303423) (hereinafter Okuyama), further in view of Laaksonen et al. (US 20190143819) (hereinafter Laaksonen), and further in view of Kondo (US 20040195469) (hereinafter Kondo).
Regarding claim 6, the combination of Nomura, Okuyama, and Laaksonen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Nomura, Okuyama, and Laaksonen does not explicitly teach a guide pipe as needed for the limitations of claim 6. 
Kondo, in a similar field of endeavor, teaches wherein the counterweight is provided with a guide pipe that is attached to be rotatable to the counterweight, the guide pipe having a hollow portion communicated with the cable insertion hole, and the power feeding cable is guided through the guide pipe to the cable insertion hole (see Kondo paragraph 22 and figure 2 regarding supporting pipe around cable that is rotatable to structure that guides cable into insertion of structure, in combination with Laaksonen, the structure of the cable connection at the counterweight end may have a supporting pipe).

One would be motivated to combine these teachings in order to prevent breaking of a wire that transmits signal between two points (see Kondo paragraph 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483